PER CURIAM. This matter coming on to be" heard on the report of the Board of Commissioners of the State Bar of New Mexico, as referees of this Court, and exceptions thereto filed by the respondent, which report recommended that William F. Cheek be. disbarred, and having been submitted on oral argument, Frank Zinn, Esquire, Assistant Attorney General, appearing for the Board of Commissioners of the State Bar, and Glenn G. Hilford, Esquire, appearing for the respondent; and, the Court being now sufficiently advised in the premises, Acting Chief. Justice SADLER, Mr. Justice McGHEE, Mr. Justice COMPTON, District Judge LUIS E. ARMIJO and District Judge DAVID W. CARMODY sitting. It Is Ordered, Adjudged and Decreed that the report .of said Board of Commissioners’ of the State Bar, as referees of this Court, be and the same is hereby in all respects approved and confirmed. It Is Further Ordered, Adjudged and Decreed that the said William F. Cheek be and he is hereby disbarred, and his name is ordered stricken from the roll of attorneys of this Court.